 IntheMatter ofAMERICAN MACHINE ANDFOUNDRY COMPANY 1andLOCAL1233 OFUNITED ELECTRICAL RADIO&MACHINE WORKERS OFAMERICA, C. I.O.CeasesNos. C--683 and R-7,30-Decided August 14, 1939IndustrialMachineMani-nfact urbng Industry-Interfercnec,Restraint,andCoercion:anti-unionstatement made by employmentmanager-Co-iapany-Donmi-nated Union:chargesof, dismissed-UnitAppropriate for CollectiveBargaining:production,maintenance,receiving and shipping employees,store clerks,and in-spectors having no supervisory duties over other inspectors,at Brooklyn, NewYork,exclusive of supervisory and clerical employees,foremen, assistant fore-men, inspectors who direct the work of other inspectors,technicians,engineers,draftsmen,watchmen,timekeepers,and therest-roommatron-Investigation of-Representatives:controversyconcerning representation,stipulated-NlectionOrdered:totake placeat such timeas the Board shallhereafterdirect.Mr. Mark Laruter,for the Board.Rogers, Ramsay ci Hoge,byMr. H. H. RwnsayandMr. CliftonCooper,both of New ' York City, for the respondent.Mr. Frank SchemerandMr. David Schribner,both of New YorkCity, for the Union.SweetdiSweet,byMr. Irving SweetandMr. Samuel Sweet,both.of New York City, for the Association.Mr. Francis Hoague,ofcounselto the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 20, 1937, Local 1233 of United Electrical RadioMachine Workers of America, C. I. 0., herein called the Union, filedwith the Regional Director for the Second Region (New York City),a petition alleging :that a question affecting commerce had arisenconcerning the representation of employees of American Machine andFoundry Company,, Brooklyn, New York, herein called the respond-IThe petition,the charge,and the complaint referred to the respondent as "AmericanMachine&Foundry Company,Inc."The Board and the respondent stipulated, however,that the correct designation is "American Machine and Foundry Company."14 N, L.R. B., No. 39.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDent, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,.49 Stat. 449, herein called the Act.On October 28, 1937, the Union filed with the said Regional Direc-tor charges which, as amended by charges filed by the Union on,November 3, 1937, alleged that the respondent had engaged in and.was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) of'the Act.On December 16, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and.Article III,'Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation of thequestion concerning representation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice, and acting pursuant to Article III, Section 10 (c) (2),and Article II, Section 37 (b), of said Rules and Regulations fur-ther ordered that the representation case and the case involving thecharges filed by the Union be consolidated for the purposes ofhearing.Upon the amended charges filed by the Union, the Board, by theRegional Director for the Second Region, issued its complaint datedDecember 17, 1937, against the respondent, alleging that it had en-gaged in unfair labor practices affecting commerce within the mean-ing of Section 8- (1) and (2) and Section 2 (6) and (7) of the Act.Copies of the complaint, the petition, the Board's order of consolida-tion and direction of investigation and hearing, and notices of hear-ing on the complaint and on the petition, were duly served upon therespondent, the Union, and the Association.In respect to the unfair labor practices the complaint as amendedalleged in substance: (1) that the respondent initiated, formed, andsponsored a labor organization known as Employees Association ofthe American Machine and Foundry Company, herein called the As-sociation, by permitting the recruiting of membership on companytime and on company property, and that thereafter the respondentin divers ways expressed favoritism for the Association by the exten-sion of unusual and extraordinary privileges to it and its members,in contrast to the antagonism which the respondent exhibited to theUnion; (2) that the respondent spread a rumor that membershipin the Association was a condition of employment in the respondent'splant; and (3) that the respondent suggested, warned, and threatenedits employees not to become or remain members of the Union, andkept under surveillance meetings and meeting places of the Union. AMERICAN MACHINE AND FOUNDRY COMPANY499On December 21, 1937, the respondent filed an answer to the com-plaint, admitting the allegations as to the nature of its business, but,denying. that it had engaged in the unfair labor practices alleged inthe complaint.Pursuant to notice, a hearing was held in New York City from.February 14 through February 28, 1938, before Harold Stein, theTrial Examiner duly designated by the Board.The Board, the re-spondent, the Union, and the Association were represented by coun-sel and participated in the hearing.At the outset of the hearing theAssociation moved to intervene generally.The motion was grantedin so far- as the proceedings involved 'the allegation that the respond-ent had engaged in unfair labor practices within the meaning of Sec-tion 8 (2) of the Act. The Association was also permitted to par-ticipate in the proceedings fully in so far as they involved the repre-.sentation case.During the presentation of evidence dealing with thecomplaint case and prior to the introduction of evidence concerningrepresentation, the Regional Director served notice of hearing in therepresentation case upon Pattern Makers' League of America, Inter-nationalMolders' Union of North America, and International Asso-ciation of Machinists, labor organizations which had in 1937 claimedto represent employees affected by the investigation.On February16, 1938, Harold Ware appeared at the hearing on behalf of thePattern Makers Association of New York and Vicinity and consentedto a waiver of service and attendance at the hearing.On February23, 1938, a representative of the International Association of Ma-lchinists appeared at the hearing, but did not participate in the pro-ceedings.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing; the Trial Ex-aminer made various rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 13, 1938, the Trial Examiner filed his Intermediate Re-port, finding that the respondent had engaged in unfair labor prac-.tices affecting commerce within the meaning of Section 8 (1) andSection 2 .(6) and (7) of the Act, and recommending that the re-spondent cease and desist therefrom and take certain specified affirma-tive action to effectuate the policies of the Act.He further recom-mended that the complaint be dismissed in so far as it alleged that therespondent had engaged in unfair labor practices within the mean-ing of Section 8 (2) of the Act. Thereafter the respondent, theUnion, and the Association filed . exceptions to the Intermediate Re-port, and the respondent and the Association filed briefs. 500DECISIONS OF NATIONAL LABOR RELATIONS. BOARDPursuant to notice,a hearing was held before the,Board in Wash-ington, D. C., on March 23, 1939, for the purpose of oral argument.The respondent,the Union,and the Association were represented bycounsel and participated in the oral argument.The Board has considered the exceptions to the Intermediate Re-port and, in so far as the exceptions are inconsistent with the find-ings,conclusions,and order set forth below, finds no merit in them.Upon the entirerecord in the case, the'Boardmakes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT .American Machine and Foundry Company, a. New Jersey corpora-tion,having its principal office and a plant in Brooklyn, New York,is engaged in the manufacture,sale,and distribution of bakery,cigar, cigarette,and other manufacturing machinery.It ordinarilyemploys approximately 900 production and maintenance employeesat its Brooklyn plant.During 1937 the.respondent purchased more than 75 per cent ofthe materials used by it from outside the State of New York.Dur-ing the same year the respondent shipped more than 75 per cent ofitsmanufactured products to purchasers outside of the State of NewYork.II.THE ORGANIZATIONSINVOLVEDLocal 1233 of the United Electrical Radio & Machine Workers ofAmerica is a labor organization affiliated with the Committee forIndustrial Organization,admitting to its membership all hourly paidproduction,maintenance,shipping,and receiving employees at therespondent'sBrooklyn plant, excluding supervisors,foremen, assist=ant foremen,clericalworkers, technicians,engineers,draftsmen;watchmen, timekeepers,and the matron.Employees Association of the American Machine and Foundry,Company is an unaffiliated labor organization,.admitting to its mem-bership all production,maintenance,shipping,and receiving em-ployees at the respondent'sBrooklyn plant, excluding foremen,assist-ant foremen,and clerical workers, but including watchmen.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsFor some years prior to 1937 there had been no substantial organi-zational activity among the employees of the respondent.In thespring of 1937, however,the International Association of Machinists,affiliated with the American Federation of Labor, began an organi- AMERICAN MACHINE AND FOUNDRY COMPANY501zational campaign among the employees and established a local com-posed of employees of the respondent. In May 1937 the local votedto change its affiliation from the American Federation of Labor to the-Committee for Industrial Organization.On July 9, 1937, UnitedElectrical. Radio & Machine Workers of America, Local 1233, hereincalled the Union, was chartered.During the following months, the-Union conducted a membership drive, distributed pamphlets, andheld numerous meetings.During the latter part of May 1937, a small group of employees:began to meet informally on the factory roof during the lunch hour-to discuss ways and means of thwarting the Union's organizationaldrive.The group decided to constitute themselves a committee,.called the Protest Committee, to oppose the Union.The Protest.Committee met on the evening of June 15, 1937, at the home of Carlos,Freddi, one of its members, and decided that opposition to the Unionmight be most effectively carried on by formation of an unaffiliated-plant organization.It was decided that the committee should meet.again in a week's time for the purpose of forming such an organi-zation.On the morning of June 17 Walter Pierson, another member of the-Protest Committee, apparently on his own initiative, asked Clarence-Caffrey, the respondent's employment manager, if it would be per-missible for the contemplated organization to use the respondent's--name as part of its own name. Caffrey thereupon arranged for Pier-son to see George E. Wentz, the respondent's vice president and gen-eral plant manager.There was introduced in evidence at the hearinga stenographic record of Pierson's interview with Wentz. In so far as,here material, it reads as follows:Mr. WENTZ. You asked for an appointment to discuss the form-ing of an employees' association of some'sort? Is this correct?'Mr. PIERSON. Yes, I have been here 19 years and quite a few ofthe old employees are still employed here and we can't see any-one from the outside coming in here to give us orders, so I ask :you,Mr.Wentz, for permission to form a company union, as Ithink it would be better for the men and better for the Company,-so I would like to go ahead and organize the men to handle our-own affairs.Mr. WENTZ. You know, Mr. Pierson, the Company has no rightto favor or disfavor any organization or organizing; for that.reason, the Company itself, and I, in particular, as a representa-tive of the Company, cannot authorize you to go ahead and dothat-that is, to form an organization. I can't stop you fromdoing so either, if you think it is for, the best interests of theemployees.We are prohibited, by law, from taking any active-- .502DECISIONS OF NATIONAL LABOR RELATIONS BOARDsides; either way.I suppose you know that-that we are pro-hibited by law from taking any active sides?You as an em-ployee can do as you please.Mr. PIERSON. I understand that.Mr. WENTZ. We can't approve or disapprove.As a matter of.fact we do not take sides . . . but I would like to point out toyou that there is a lot of work involved in such a proposition.You are up against competition from the regular organizedunions.Mr. PIERSON. I understand, but once we have a company unionand have an agreement, signed by the Company, whatever is bar-gained for they can't break, at least not until the time is up.Mr.WENTZ. I haven't looked into that.You are probablyright.As I say, you are on your own. I can't object to an ex-pression from employees that is very worthwhile-unless com-pelled to do so by law, and I am not compelled to do that.Mr. PIERSON. All right,. Mr. Wentz, I will go ahead with form-ing our own shop union, among our own men, appointing a coin-mittee to help take care of the paraphernalia.Mr. WENTZ. I can't see any objection:A hard road to run.Mr. PIERSON. I will try. If you do not try you won't succeed.Ido not think there is any law that prevents us from-organizing.Mr. WENTZ. You have been here 19 years and you have neverbeen laid off- in all that time.Have you been treated fairly?Mr. PIERSON. I have.Most of the employees and a great manyof the employees feel that way. I try to satisfy the Company tothe best of my ability. I know the production men and knowwhat is going on and how the boys feel and at the present timeI am willing to help along.Mr. WENTZ. You probably know more about that than we do.Mr. PIERSON. So I think I will proceed.Mr. WENTZ. I can't do anything to stop you.Mr. PIERSON. I will have the necessary papers printed, appli-cations, etc. and ask the men to sign of their own free will andaccord.Mr. WENTZ. I do not see anything out of order.Mr. PIERSON. I think the men will agree and see my point ofview.About all I have to say on this subject right now.After Pierson's departure, Wentz telephoned-a subordinate and ascer-tained that Pierson was not employed in any supervisory capacity.On June 22, 1937, Wentz met with two representatives of the Unionto discuss certain lay-offs which the Union felt might have been dis-criminatory.At this time, Wentz informed the Union represetmta- AMERICAN MACHINE AND FOUNDRY COMPANY503tives that the Union "would be granted the privileges to which theywere entitled."During the weeks which followed Pierson's conversation withWentz, the members of the Protest Committee directed their effortstoward organization of an unaffiliated organization of employees.Application cards were printed, temporary officers appointed, andarrangements made for the holding of meetings in the cafeteria atthe respondent's plant.The request for use of the cafeteria wasmade by Pierson to Samuel M. Pastorfield, Jr., who rented the spaceterminable on 30 days' notice.Pastorfield communicated with Clar-ence Caffrey, the respondent's employment manager, who in turn con-sultedWentz.The latter stated that he had no. objection to such useof the cafeteria providing order was maintained.Pastorfield thenarranged with Pierson for use of the cafeteria by Pierson's group. Itwas agreed that payment of $5.00 should be made each time meetingswere held.Meetings attended by many employees of the respondent were heldby the Protest Committee at the cafeteria at the close of work on June24 and 29, 1937.At the meetings, the members of the Protest Com-mittee spoke of their plan for -the formation of an unaffiliated organi-zation of employees and explained that its main purpose was to actas a buffer to the organizational drive of the Union;Excerpts fromnewspapers were read and exhibited for the purpose of showing thatdisorder and violence had accompanied organization by the C. I. O.in other plants.Further meetings were held at the cafeteria on July 8, 14, and 21,1937, at which attendance was limited to employees who had signedthe application cards prepared by the Protest Committee.At theJuly 8 meeting, permanent officers were elected, the members of theProtest Committee were designated as an Executive Council of thenew organization which adopted the name "Employees' Association ofthe American Machine & Foundry Company," and various parts of aproposed constitution were drafted and discussed.At the meetingson July 14 and 21, 1937, further steps were taken relative to thedrafting of the constitution.The constitution was adopted at ameeting held on August 18, 1937.On July 22, 1937, the Executive Council designated at the meetingon July 8 informed Wentz that the "older employees in the plant haveformed an association," stated that the Association had a membershipof over 400 employees, and requested that the Association be recog-nized as bargaining representative of the members of the Association.After considerable discussion, Wentz agreed to recognize the Associa-tion as bargaining representative of its members and stated that the90935-40-vol. 14--33 504DECISIONS. OF NATIONAL LABOR RELATIONS BOARDrespondent would issue a statement of policy with regard to which theAssociation might submit written criticisms if it so desired.On July 23, 1937, the respondent, posted on the bulletin boards atthe plant a statement of policy which provided in part as follows:The management has been approached by the Committee of theAmerican Machine & Foundry Employees' Association, whostated that they represented 400 to 500 employee members, andrequested that they be recognized as a bargaining agency indealing with the management.The management recognizes this committee as a bargainingagency for those employees it represents, and for the informationof all its employees, the management presents the following as itsgeneral labor policy :The management recognizes the right of every employee to dis-cuss with the management in any way he pleases, matters affectinghis employment.The statement of policy then set forth the respondent's existingpolicy with regard to wages, hours of work, and other conditionsof employment. It concluded with the following statement :It has been and will continue to be the policy of the Manage-ment to cooperate with its employees, and to that end it willmeet with any employee or any committee of employees or theirduly authorized representatives to discuss, consider and endeavorto adjust any grievances or complaints as to wages, hours andconditions of employment, and as a reasonable requirement, theManagement requests that major complaints be reduced to writ-ing and a copy of the complaint furnished to the Managementat least twenty-four hours before a proposed discussion. Indi-vidual or minor grievances, should be taken up with depart-ment foremen or supervisors for immediate settlement, if possi-ble, and, if necessary, the Supervisors, the Superintendent orthe General Works Manager, are agreeably available for con-sideration of reasonable complaints.On August 25, 1937, the Association conferred with Wentz relativeto an increase in the minimum wage of employees in "Department29" at the plant.Although Wentz refused to increase such minimumwage, he agreed to appoint a committee to consider the possibilityof promotions for the more ambitious employees.On September 14,1937, the Association requested a general wage increase on theground that the Association had "to show some action for the benefitof the organization."Wentz denied this request, stating :I may be under the wrong impression.As I understand, theAssociation was conceived and gotten together in the spirit of AMERICAN -MACHINE AND FOUNDRY COMPANY505good will, for your protection and the Company's, and that goodwill is shown by the fact that we get together on a friendlybasis which, ..I understand, was the object in having an associa-tion.Any problems arising were to be presented and talkedover and a conclusion arrived at . . . fairly, if not satisfac-torily.Mr. DeGeorge's remark that men come to him andsay-"Why don't I get something, I belong to the Association,"doesn't make sense. I can't raise a man's wages because of thefact he is an association member. I hope I make myself clearon that point; that would be discrimination pure and simple.If the Federation of Labor and the C. I. O. come to me I wouldsay the same thing. I would raise a man according to his record,regardless of his affiliations.I hope you will not lose trackof what your association stands for.At the conclusion of the conference, a representative of the Associa-tion stated that the Association was not attempting to bring "pres-sure" on the respondent and Wentz declared that all -deservingemployees would be granted increases promptly upon application.Charles Benna, an employee of the respondent at the time in ques-tion, testified that during the first week in October 1937 he wentto the office of Clarence Caffrey, the respondent's employment man-ager, relative to a prior accusation by Caffrey that Benna had severalpieces of aluminum in his locker and that Caffrey at such time askedhim if he "was mixed up with the bunch on the fourth floor to carryon the dirty work . . . to carry on the C. I. O. propaganda." Bennafurther testified that Caffrey also stated that if Henry Goerke,supervisor in the department in which Benna worked, knew thatBemia was a C. I. O. member he would give Benna "hell, becausethey would have not have any C. I. O. establishment there."Caffreytestified at the hearing as a witness for the respondent, but was notquestioned relative to the statements attributed to him by Benna.We find that Caffrey made such statements to Benna.On November 3, 1937, William Gilbert, an organizer for the UnitedElectrical Radio & Machine.Workers of America, requested that theUnion be mentioned by name in a notice similar to that posted onJuly 23 recognizing the Association as the bargaining representativeof its members.Wentz refused the request made by Gilbert on theground that the matter had already been discussed at a meeting withan agent of the Board and stated that he would wait until therespondent was ordered by the Board to post such notice. TheUnion had on October 28, 1937, filed charges that the respondent.had engaged in unfair labor practices within the meaning of Sec-tion 8 (1) and (2) of the Act and the meeting referred to by Wentzapparently related to such charges. 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn a number of occasions following November 3, 1937, the re-spondent conferred with the Association relative to individual griev-ances, various minor adjustments of policy, and a demand for over-time pay for two millwrights.The respondent also met on a num-ber of occasions with a committee from the Union relative to therespondent's general lay-off policies, but took the position that suchwas not a matter for negotiation.B. The alleged domination of- and -inter f erence t with the AssociationWe have set forth above the facts disclosed by the evidence rela-tive to the formation of the Association and its dealings with therespondent.We are of the opinion that such facts do not establishthat the respondent has dominated or interfered with the formationor administration of the Association or contributed support to it.The respondent apparently first learned that the formation of theAssociation was contemplated on June 17, 1937, at which time Wentzdiscussed the matter with Pierson, a member of the Protest Com-mittee which had previously been formed by a number of the em-ployees.Although Wentz at such time made a number of statementswhich might conceivably be interpreted as favoring an organizationsuch as proposed, we do not think that his remarks considered asa whole may properly be interpreted as constituting any dominationor interference.Nor do we think that the statements made by Wentzon subsequent occasions constituted domination or interference withtheAssociation.The evidence shows that on July 23, 1937, therespondent, at the request of the Association, posted a notice recog-nizing the Association as the bargaining representative of its mem-bers and that on November 3, 1937, the respondent refused to posta similar notice recognizing the Union as the bargaining representa-tive of its members.However, prior to the date on which the Unionrequested such notice, the petition for investigation and certificationof bargaining representatives and the charges of unfair labor prac-tices had been filed.Under such circumstances, we do not thinkthat the respondent's refusal to post the notice constituted any unfairlabor practice.Although the respondent apparently had ultimatecontrol over the use of the cafeteria, we do not think that the rentingof the cafeteria for use by the Association constituted the renderingof support to the Association inasmuch as there is no evidence thata similar use would not have been granted the Union if request hadbeen made therefor.Evidence was presented at the hearing relative to numerous in-stances of Association activity during working hours both in solicit-ing members and in performing various internal functions of the AMERICAN MACHINE AND FOUNDRY COMPANY507Association.We conclude that the evidence establishes that Olsen,an assistant foreman, knew of solicitation on behalf of the Associa-tion by Ryberg, a shipping clerk, on one occasion early in July 1937.The evidence does not establish that otherwise anyone in a super-visory position was aware of the activities on behalf of the Associa-tion.The respondent's plant is a large machine shop and thenoise of the work is ordinarily so great as to prevent one from over-hearing a conversation at any great distance.The employees aregiven considerable freedom in moving about the plant.The dutiesof Freddi and Pierson, to whom most of the activities were attrib-uted, took each of them into every department in the plant.Theother employees were continually leaving their places of work inorder to obtain tools from the tool crib and from other departments.The respondent appears to have been lenient regarding general talkamong the employees as long as it did not interfere with their work.A complete time system was maintained whereby the respondent wasalways cognizant of the output of each employee.This would nat-urally tend to obviate the need for strict supervision as to idlenessof employees.Some conversation between the men was necessary totheir work.Witnesses for the Association testified, and it is reason-able to believe, that the Association men were careful not to be seenby supervisory employees while engaging in activity on behalf ofthe Association during working hours.Furthermore, there is evi-dence that there was activity on behalf of the Union during work-ing hours, although none of this evidence showed that any memberof the supervisory force was aware of it.We find that the respondent has not dominated or. interfered withthe formation or administration of the Association or contributedsupport to it.C. Interference, restraint, and coercionWe have found above that during the first week in October 1937ClarenceCaffrey, the respondent's employment manager, askedCharles Benna, an employee, if he "was mixed up with the bunchon the fourth floor to carry on the dirty work . . . to carry on theC. I. O. propaganda," and stated that if Henry Goerke, supervisorin the department in which Benna worked, knew that Benna was aC. I. O. member he would give Benna "hell, because they would nothave any C. I. O. establishment there."We find that by the aforesaid statements the respondent has inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the unfair labor practices of the respondent set forthin Section III above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening andobstructing the free flow of commerce.V.THE QUESTION CONCERNING REPRESENTATIONAt the hearing, the Union and the Association each claimed torepresent a majority of the employees of the respondent within anappropriate unit and desired to establish their respective claims asbargaining representative.The respondent conceded that thereexisted a question concerning the representation of its employees.We find that a question has arisen concerning the representationof employees of the respondent.VI.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII.THE APPROPRIATE UNITAll parties agree that the appropriate unit should include all hourlypaid production, maintenance, receiving, and shipping employees,store clerks, and inspectors having no supervisory duties over otherinspectors, and should exclude supervisory and office employees, fore-men, assistant foremen, technicians, engineers, and draftsmen.TheUnion would also exclude watchmen, timekeepers, the matron of thewomen's rest room, and inspectors who direct the work of otherinspectors.The Association would include these employees.We conclude that the timekeepers,2 the rest-room matron, the2 SeeMatter of Interlake Iron CorporationandAmalgamated Association of Iron,Steel,and Tin Workersof North America, Local No. 1657,6 N. L. R. B. 780;Matterof AmericanRadiator' Company(Bond Plant,and Terminal Plant)andAmalgamated-Association ofIron, Steel& Tin Workers, Lodges1199and1629,7 N. L. R.B. 452. AMERICAN MACHINEAND DOUNDRYCOMPANY509watchmen,' and the inspectors who direct the work of other inspec-tors, should be excluded from the unit. It is to be noted with regardto this conclusion that although the Association desires that the time-keepers and rest-room matron be included in the unit, such employeesare not eligible to its membership. Inasmuch as the inspectors inquestion direct the work of other inspectors, they clearly occupysupervisory positions and have interests which relate them to themanagement.We find that the hourly paid production, maintenance, receiving,and shipping employees, store clerks, and inspectors having no super-visory duties over other inspectors, of the respondent at Brooklyn,New York, exclusive of supervisory and clerical employees, foremen,assistant foremen, inspectors who direct the work of other inspectors,technicians, engineers, draftsmen, watchmen, timekeepers, and therest-room matron, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe respondent the full benefit of their right to self-organization andcollective bargaining and otherwise effectuate the policies of the Act.VIII. TIIE DETERMINATION OF REPRESENTATIVESBoth the Union and the Association claimed to represent a major-ity of the employees in the appropriate unit and exhibited to theTrial Examiner a large number of membership application cards.No check was made of the cards against the respondent's pay roll orfor the purpose of ascertaining duplications.We find that the ques-tion which has arisen concerning representation can best be resolvedby an election by secret ballot.We shall not, however, now fix thedate for the holding of the election since the election should not beheld until sufficient time has elapsed to permit a free choice of repre-sentatives unaffected by the respondent's unfair labor practices.Weshall, ,it the time we specify the date on which the election is to beheld, also specify the date on the basis of which eligibility to vote inthe election shall be determined.Upon the basis of the above findings. of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 1233 of United Electrical Radio and Machine Workers ofAmerica, C. 1. 0., and Employees Association of the American Machine3SeeMatter of ArmourcECompanyandAmalgamated Meat Cutters and ButcherWorkmen of North America,Local No. 235,10 N.L. R. B. 912. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Foundry Company are labor organizations within the meaningof Section 2 (5) of the Act.2.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.3.The aforesaid unfair labor practices, are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.6.The hourly paid production, maintenance, receiving, and ship-ping employees, store clerks, and inspectors having no supervisoryduties over other inspectors, of the respondent at Brooklyn, NewYork, exclusive of supervisory and clerical employees, foremen, assist-ant foremen, inspectors who direct the work of other inspectors,technicians, engineers, draftsmen, watchmen, timekeepers, and therest-room matron, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, American Machine and Foundry Company, Brooklyn, New York,and its officers, agents, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights of self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately post in conspicuous places throughout its plant,and keep posted for a period of at least sixty (60) days from the dateof posting, notices to its employees stating that it will cease anddesist as aforesaid ; AMERICAN MACHINE ANDFOUNDRY COMPANY511(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inand is engaging in unfair labor practices within the meaning of Sec-tion 8 (2) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTEDthat, as part of the investigation authorized by theBoard to ascertain representatives for purposes of collective bar-gaining with American Machine and Foundry Company, Brooklyn,New York, an election by secret ballot shall be conducted at suchtime as the Board shall hereafter direct, under the direction andsupervision of theRegionalDirector for the Second Region, actingin this matter as agent for the Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the hourly paid produc-tion,maintenance, receiving and shipping employees, store clerks,and inspectors having no supervisory duties over other inspectors, em-ployed in Brooklyn, New York, by American Machine and FoundryCompany, Brooklyn, New York, during a pay-roll period whichthe Board shall in the future specify, exclusive of supervisory andclerical employees, foremen, assistant foremen, inspectors who directthe work of other inspectors, technicians, engineers, draftsmen, watch-men, timekeepers, and the rest-room matron, to determine whetherthey desire to be represented by Local 1233 of United Electrical Radio& Machine Workers of America,affiliatedwith the Committee forIndustrial Organization, or by Employees Association of the Amer-icanMachine and Foundry Company, for the purposes of collectivebargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision, Order, and Direction of Election.